BY THE COURT.
As the act has declared the transaction to be a high misdemeanor, punishable by fine and forfeiture of quadruple the value of the merchandizes attempted to be exported, it is dearly a crime against the United States, and not a suit for a penalty. It is therefore within the jurisdiction of this court. The fine is to be’ assessed by the court: not found as a penalty by a jury. In U. S. v. Tyler, 7 Cranch [11 U. S.] 285, in a prosecution on this same clause, the court held that the fine and quadruple value must be assessed and adjudged by the court, and not by the jury. We indine to think that the cause is rightfully prosecuted by information; and even if we doubted, we should reserve the question until after verdict for the United States, to be argued on a motion in arrest of judgment. Continued for trial.